

117 S218 IS: To approve certain advanced biofuel registrations, to require the consideration of certain advanced biofuel pathways, and to reduce greenhouse gas emissions, and for other purposes.
U.S. Senate
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 218IN THE SENATE OF THE UNITED STATESFebruary 4, 2021Mr. Thune (for himself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo approve certain advanced biofuel registrations, to require the consideration of certain advanced biofuel pathways, and to reduce greenhouse gas emissions, and for other purposes.1.Approval of advanced biofuel registrations(a)DefinitionsIn this section:(1)ApplicationThe term application means an application for registration under section 80.1450 of title 40, Code of Federal Regulations (as in effect on February 4, 2021)—(A)that was submitted for approval before February 4, 2021; (B)for which not less than 180 days have elapsed since the date on which application was submitted for approval; and(C)that has not been denied by the Administrator of the Environmental Protection Agency (referred to in this Act as the Administrator) before February 4, 2021.(2)Transportation fuelThe term transportation fuel has the meaning given the term in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)).(b)Action on applications(1)In generalFor the purposes of carrying out the Renewable Fuel Program under section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) (referred to in this Act as the Renewable Fuel Program), an application shall be considered approved if not less than 1 State has approved the sale of fuel produced using the processes described in the application under a program designed to reduce the carbon intensity of transportation fuel. (2)Final action on certain applicationsFor the purposes of carrying out the Renewable Fuel Program, in a case in which no State has approved the sale of fuel produced using the processes described in the application under a program designed to reduce the carbon intensity of transportation fuel, not later than 90 days after the date of enactment of this Act, the Administrator shall take final action on the application.2.Requirement for action on pending advanced biofuel pathwaysFor purposes of carrying out the Renewable Fuel Program, not later than 180 days after the date of enactment of this Act, the Administrator shall take final action on a petition for a renewable fuel pathway under section 80.1416 of title 40, Code of Federal Regulations (as in effect on February 4, 2021), if—(1)the petition was submitted for approval and deemed complete in accordance with section 80.1416 of title 40, Code of Federal Regulations (as in effect on February 4, 2021), before February 4, 2021; and (2)not less than 180 days have elapsed since the date on which the petition was submitted for approval and deemed complete in accordance with section 80.1416 of title 40, Code of Federal Regulations (as in effect on February 4, 2021). 3.Funding(a)In generalOut of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Administrator to carry out this Act $2,000,000, to remain available until expended.(b)Receipt and
 acceptanceThe Administrator shall be entitled to receive, shall accept, and shall use to carry out this Act the funds transferred under subsection (a), without further appropriation. 